        Case 3:18-cv-07699-CRB Document 61
                                        59 Filed 03/31/21
                                                 03/26/21 Page 1 of 2
                                                                    3



 1   XAVIER BECERRA
     Attorney General of California
 2   JAY M. GOLDMAN
     Supervising Deputy Attorney General
 3   MICHAEL J. QUINN
     Deputy Attorney General
 4   State Bar No. 209542
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102-7004
      Telephone: (415) 703-5726
 6    Fax: (415) 703-5843
      E-mail: Michael.Quinn@doj.ca.gov
 7    Attorneys for Defendant Maylin

 8                              IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                        SAN FRANCISCO DIVISION
11

12
      DEMARREA McCOY-GORDON,                                 3:18-cv-07699-CRB
13
                                                 Plaintiff, STIPULATION AND [PROPOSED]
14                                                          ORDER FOR VOLUNTARY DISMISSAL
                   v.                                       WITH PREJUDICE
15

16    THOMPSON, et al.,
17                                           Defendants.
18

19

20

21

22

23

24

25

26

27

28

                        Stipulation and [Proposed] Order for Voluntary Dismissal with Prejudice (3:18-cv-07699-CRB )
Case 3:18-cv-07699-CRB Document 61
                                59 Filed 03/31/21
                                         03/26/21 Page 2 of 2
                                                            3




       Date: March 31, 2021
